       Case 1:19-cv-00991-LM Document 3 Filed 10/28/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

Travis Jared Park, Pro Se                         )
                                                  )
       v.                                         )           Civil No. 1:19-cv-991-LM
                                                  )
Scott Bailey (in his official capacity            )
   as Special Agent of the FBI),                  )
Christopher Wagner (in his official capacity      )
    as head of the State of New Hampshire         )
    Police), and                                  )
Steven Russo (in his official capacity            )
    as head of the City of Keene Police)          )

                                    APPEARANCE

       Please enter my appearance as counsel for the Defendant, Christopher Wagner, in

his official capacity as head of the State of New Hampshire Police, in the above-

captioned case.

                                               Respectfully submitted,

                                               CHRISTOPHER WAGNER, IN HIS
                                               OFFICIAL CAPACITY AS HEAD OF
                                               THE STATE OF HAMPSHIRE POLICE

                                               By his attorney,

                                               GORDON J. MACDONALD
                                               ATTORNEY GENERAL

Date: October 28, 2019                         /s/ Allison B. Greenstein
                                               Allison B. Greenstein, NH Bar No. 265364
                                               Assistant Attorney General
                                               New Hampshire Attorney General’s Office
                                               33 Capitol Street
                                               Concord, New Hampshire 03301-6397
                                               Telephone: (603) 271-3675
                                               Email: allison.greenstein@doj.nh.gov
       Case 1:19-cv-00991-LM Document 3 Filed 10/28/19 Page 2 of 2



                                   Certificate of Service

      I certify that a copy of the foregoing Appearance was mailed this 28th day of
October, 2019 to:

Travis Jared Park, Pro Se
13918 E Mississippi Ave #152
Aurora, CO 80012

Scott Bailey
Federal Bureau of Investigation
201 Maple Street
Chelsea, MA 02150

Steven Russo
City of Keene Police Department
400 Marlboro Street
Keene, NH 03431



October 28, 2019                            /s/ Allison B. Greenstein
                                            Allison B. Greenstein
